DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-7, 9-11, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Pub # 2007/0125398) in view of Rothmann (US Pub # 2005/0237634) in view of Navid et al. (US Pub # 2002/0105797).
In regards to claims 1-2, 4, 10-11 and 13, Johnson teaches a hair weave removal tool comprising
a handle (20) including a hollow portion (as evidenced by cross-sectional view of Figures 1-2);
an elongated member (30) extending from an end of the handle (as viewed in Figure 2), wherein the elongated member includes an extension (32) extending from an end of the handle in a substantially straight direction (as viewed in Figure 2) with a pointed tip (32c) extending outwardly therefrom and a guide member (34) located laterally adjacent to the extension.
Johnson does not teach a magnifier pivotably coupled to the handle laterally adjacent to the elongated member between the handle and a distal end of the extension, wherein the handle defines a pivot axis of the magnifier; 
a light source coupled to the handle, wherein the light source is positioned laterally adjacent the magnifier with the elongated member disposed there between, and wherein the light source is configured to illuminate an area above the extension; and
a power source disposed in the hollow portion of the handle, wherein the power source is electrically coupled to the light source:
wherein the magnifier is configured to be pivoted relative to the light source and the handle about the pivot axis between a plurality of different angular positions.
With regards to the light source, Navid et al. teaches a handheld tool to have a hollow (Figure 7 at lines in phantom) handle (Figure 7 at 600) and an elongated tool (108) extending outwardly 
With regards to the magnifier, Rothmann teaches a handheld tool to contain a magnifier (102) pivotably coupled (via 116) to a handle (100) laterally adjacent to the working surface of the tool such that the handle defines a pivot axis of the magnifier (as shown in Figure 1a) where the magnifier can be adjusted to extend between an end of the handle and a distal end of the working surface of the tool (via Figure 1b at 200) and can pivot relative to the handle about the pivot axis between a plurality of different angular positions (Paragraph 0023) wherein the magnifier includes a frame (110) having a plurality of legs extending outwardly therefrom (Figure 2 at area surrounding 114), wherein the legs pivotably couple the magnifier to a joint (114) extending from an end of the handle (when assembled), and wherein the joint of the handle defines the pivot axis. Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Johnson to contain the adjustable magnifier of Rothmann in order to allow the user to view the working surface of the device (Rothmann, Paragraph 0010).
As the lights of Navid et al. are provided on both sides of the tool extension, by further including the magnifier of Rothmann, the magnifier can be oriented such that it sandwiches the tool portion with at least one of the lights provided, meeting the claimed language.
Regarding claims 5 and 14, Johnson teaches the elongated member further includes a blade (36) disposed between the extension and the guide member, and wherein the extension is spaced apart from the guide member to define a cutting area there between for accessing the blade (see Figure 2).
Regarding claims 6 and 15, Johnson teaches the extension is substantially straight (see Figure 2 where such is substantially straight along its length).
Regarding claim 7, Johnson teaches the guide member includes a visual identifier (34a).
Regarding claims 9 and 17, Johnson teaches the extension extends beyond the guide member; but does not teach such extension beyond the guide member to be in the range of about 0.5 inches to about 0.75 inches. However, the instant disclosure on page 5 describes this range as being merely preferable and does not describe it as contributing any unexpected result. As such this parameter is deemed matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results of the effective length.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Navid et al. and Rothmann as applied to claims 1 and 10 above, in further view of Nissim et al. (US Pub # 2015/0007847).
Regarding claims 8 and 16, Johnson teaches the guide member, but does not teach the guide member includes a compressible material. However, Nissim et al. teaches providing a hair weave removal tool (figure 6) with a compressible material at its guide member (Paragraph 0067 which teaches use of a molded plastic tip). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the metal guide member of Johnson to have the tip be plastic, as taught by Nissim et al. in order to provide a more gentle material that may contact the user.
 


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (US Pub # 2006/0266379) in view of Fleenor (US Pat # 2,435,741) and Navid et al.
In regards to claims 18 and 20, Shelton teaches a method of removing a hair weave using a hair weave removal tool, the method comprising:
inserting an extension (44) of the hair weave removal tool through a threaded loop along a track of the hair weave on a person’s head (Paragraph 0034), wherein the extension extends outwardly from an elongated member (36) that extends from a handle (54);
engaging a guide member of the hair weave removal tool with the person’s head; and pivoting the hair weave removal tool about the guide member to lift the extension away from the track to undo the threaded loop (Paragraph 0043); wherein the hair weave removal tool includes a blade (46) disposed between the extension and the guide member (38), and the method further comprises inserting the threaded loop between the extension and the guide member to cut the threaded loop using the blade (Paragraph 0043).
	Shelton does not teach pivoting a magnifier of the hair weave removal tool about a pivot axis defined by a handle of the hair weave removal tool wherein the handle includes a hollow portion with a power source disposed therein; activating a light source of the hair weave removal tool wherein the light source is electrically coupled to the power source; wherein the light source is positioned laterally adjacent the magnifier with the elongated member disposed there between.
	However, Fleenor teaches providing a magnifier with a handheld tool such that the magnifier (22) pivots about a pivoting axis (at 14) defined by a handle (4) of the tool. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of using the device of Shelton to include the step of fastening and adjusting the magnifier of Fleenor, in order to aid the user in viewing the working area of the device.
Navid et al. teaches a handheld tool to have a hollow (Figure 7 at lines in phantom) handle (Figure 7 at 600) and an elongated tool (108) extending outwardly therefrom, and a light source (628) coupled to the handle, wherein the light source is positioned laterally adjacent the elongated member (see orientation of Figure 7) wherein the light source is configured to illuminate an area above the elongated tool (as it is capable of lighting both sides of the device); and a power source (624) disposed in the hollow portion of the handle (as shown in lines in phantom), wherein the power source is electrically coupled to the light source (Paragraph 0042). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle of Shelton to include the light source of Navid et al. in order to aid the user in viewing the working area of the device. As the magnifier of Fleenor pivotally attaches on opposing lateral sides of the handle of the device, it necessarily would result in lights extending on offset sides such that the tool would be sandwiched between one of the lights and the magnifier.
Regarding claim 19, Shelton teaches the guide member includes a compressible material (Paragraph 0046 where such teaches such material is capable of being used).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.K/Examiner, Art Unit 3772 

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772